Citation Nr: 1145643	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-41 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right hip disability with right lower extremity sciatic nerve palsy.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel





INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984, from June 1986 to February 1990, and from March 1991 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Hartford RO.  A transcript of this hearing was prepared and associated with the claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a right hip disability, with right lower extremity sciatic nerve palsy, that is due to service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated during service and right lower extremity sciatic nerve palsy may not be presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records, VA medical records, identified private treatment records, Social Security Administration records, and personal statements from members of the Veteran's family.  

VA has not provided the Veteran with VA examinations for his claim.  In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An examination is not required in this case in the absence of credible evidence of pertinent symptomatology in-service, or competent evidence linking a current disorder to service notwithstanding severe injuries sustained in a postservice accident.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.


II.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, organic diseases of the nervous system will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims entitlement to service connection for a right hip disability with right lower extremity sciatic nerve palsy.  He testified at his June 2010 RO hearing that he injured his right hip in about 1991 when "two [eight by four feet plates of metal] dropped on my feet... and I couldn't feel nothing."  He reported that he was given Ibuprofen and was out of work for days.  

First, the Veteran, as a lay person, does not possess the necessary medical expertise to competently link an in-service foot injury to a subsequent right hip or sciatic nerve disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, no physician or qualified health care provider has opined in favor of such a link.  Therefore, the Board must reject this theory of entitlement to service connection.

The only complaint of right hip pain in the Veteran's service treatment records appears in a May 1987 record assessing a right hip abrasion after sliding down a ladder.  There are no subsequent right hip complaints in service.  The Veteran's lower extremities and musculoskeletal system were normal on examination in September 1983, November 1985, January 1988, January 1990, and February 1991.  Significantly, the Veteran denied any past or current joint deformity or lameness in medical history reports from those same months.  He also denied having painful joints on dental health questionnaires from March 1991, April 1992, and February 1993.  

The earliest post-service evidence of right hip complaints appears in medical records from December 2006, i.e., more than 10 years after separation from active duty.  These and subsequent records extensively document that the Veteran suffered a right posterior wall fracture dislocation with sciatic nerve palsy in a motor vehicle accident.  These records reflect no prior history of right hip injury.

Prior to his November 2009 substantive appeal, the Veteran had repeatedly asserted that his right hip problems began in December 2006 following his accident.  He listed December 2006 as the month in which his hip and nerve damage began.  The detailed statement he submitted in connection with his claim clearly describes his right hip disability, including a shattered pelvis, massive nerve damage to the right hip, and loss of feeling in the right foot and leg, as having occurred during a December 2006 accident.  The Veteran is competent to report that he experienced such symptoms following an automobile accident.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Personal statements from his wife, mother, and siblings also clearly corroborate that the 2006 accident led to his broken hip.  The Veteran also repeatedly described the December 2006 accident as the cause of his current right hip disability while seeking Social Security benefits.  

The Board finds the repeated assertions of the Veteran and his family that link his right hip disability to a post-service motor vehicle accident to be far more credible than any subsequent contention that any current right hip disorder is related to service.  

In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings, the Veteran's repeated in-service denials of relevant symptoms, and his August 2007 assertion that his right hip disability began in December 2006.  

On review, the record does not contain credible evidence of a chronic right hip disability with right lower extremity sciatic nerve palsy during service and prior to a postservice December 2006 motor vehicle accident.  Nor is there competent evidence indicating a causal relationship between any current right hip disability or neurologic damage and the Veteran's military service.  Finally, there is no objective evidence of right lower extremity sciatic nerve palsy manifested to a compensable degree within one year following discharge from active duty.

In summary, the preponderance of the evidence is against the claim of entitlement to service connection for right hip disability with right lower extremity sciatic nerve palsy.  As such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right hip disability with right lower extremity sciatic nerve palsy is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


